PER CURIAM.
Plaintiff in error was convicted upon two counts of an indictment under White Slave Act June 25, 1910, c. 395, 36 Stat. 825 (Comp. St. § 8812 et seq.); the one charging him with procuring and purchasing a railroad ticket for the transportation of a girl about 16 years of age from Rockwood, Tenn., to Cincinnati, Ohio, for the purpose of prostitution and debauchery, the other for persuading and inducing the girl named to be so transported from Oakdale, Tenn., to Cincinnati, Ohio, with the purpose and intent of effecting such prostitution and debauchery. There was no motion to direct verdict, and no exception to the charge. The motion for new trial was denied.
The errors assigned are aimed solely at the sufficiency of the evidence. The criticism is without merit. The evidence was amply sufficient to support conviction, even had there been motion to direct verdict. It is immaterial that, as the evidence indicated, the girl did not participate in the unlawful purpose with which defendant took her to Cincinnati, or, as the record also indicates, that the transaction lacked commercial character. Athanasaw v. United States, 227 U. S. 326, 33 Sup. Ct. 285, 57 L. Ed. 528, Ann. Cas. 1913E, 911; Caminetti v. United States, 242 U. S. 470, 37 Sup. Ct. 192, 61 L. Ed. 442, L. R. A. 1917F, 502, Ann. Cas. 1917B, 1168.
The judgment of the District Court is affirmed.